Title: To Thomas Jefferson from Jan Ingenhousz, 28 September 1787
From: Ingenhousz, Jan
To: Jefferson, Thomas



Sir
Vienna Sept. 28 1787

Recieve my harty thanks for your kind offers to take under your care any parcel, which my old venerable friend Dr. Franklin may direct to me or I to him. Permit me to begg you one favour, viz. to send to the Imperial Ambassadour such parcels (if there should be sent any to you) which by their bulk or weight should exceed much a common letter, or of a weight above 2 or three ounces, but I should be very much obliged to you if you would send any small parcels, such as letters, immediately to Messrs. Tourton & Ravel, who will immediately send them to me by the post office, as such letters may be of too much importance for me  to be retained at the Ambassadour till a messenger goes to Vienna, which may become very irregular and uncertain in time of warr, when the Emperour will probably be at the head of his army.
I am very respectfully Sir your most obedient humble servant,

J. Ingen Housz


I take the liberty to recommend to your protection this parcel directed to Dr. Franklin which will be sent to you by my bankers Messrs. Tourton & Ravel.

